 
EXHIBIT 10.1

THIRD AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT


This Third Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made as of this 2nd day of April, 2013 by and among Kable Media
Services, Inc., a corporation organized under the laws of the State of Delaware
(“Kable”), Kable Distribution Services, Inc., a corporation organized under the
laws of the State of Delaware (“Kable Distribution”), Kable Product Services,
Inc., a corporation organized under the laws of the State of Delaware (“Kable
Product”), Kable News Company, Inc., a corporation organized under the laws of
the State of Illinois (“Kable News”), Palm Coast Data Holdco, Inc., a
corporation organized under the laws of the State of Delaware (“Palm Holding”),
Kable Staffing Resources LLC, a limited liability company organized under the
laws of the State of Delaware (“Kable Staffing”), Kable Specialty Packaging
Services LLC, a limited liability company organized under the laws of the State
of Delaware (“Kable Specialty”), Kable News International, Inc., a corporation
organized under the laws of the State of Delaware (“Kable International”), Palm
Coast Data LLC, a limited liability company organized under the laws of the
State of Delaware (“Palm Coast”), Fulcircle Media, LLC, a Delaware limited
liability company (“FulCircle” and, together with Palm Coast, Kable
International, Kable Specialty, Kable Staffing, Palm Holding, Kable News, Kable
Product, Kable Distribution, Kable, and any other Person joined as a borrower to
the Loan Agreement (as defined below) from time to time, collectively, the
“Borrowers”, and each a “Borrower”), the financial institutions which are now or
which hereafter become a party to the Loan Agreement (collectively, the
“Lenders” and each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”) and as a
Lender.
 
BACKGROUND
 
A. On May 13, 2010, Borrowers and PNC as a Lender and Agent entered into that
certain Revolving Credit and Security Agreement (as same has been or may be
amended, restated, modified, renewed, extended, replaced or substituted from
time to time, including, without limitation, as amended by certain modifications
and/or waivers contained in that certain (i) Consent Letter dated September 27,
2010, (ii) Consent Letter dated December 29, 2011, (iii) Waiver and Amendment
dated July 18, 2012, (iv) First Amendment to Revolving Credit and Security
Agreement dated as of October 1, 2012, and (v) Second Amendment and Joinder to
Revolving Credit and Security Agreement dated as of December 31, 2012 the “Loan
Agreement”) to reflect certain financing arrangements between the parties
thereto.  The Loan Agreement and all other documents executed in connection
therewith to the date hereof are collectively referred to as the “Existing
Financing Agreements.”  All capitalized terms not otherwise defined herein shall
have the meaning ascribed thereto in the Loan Agreement.
 
 
B. Borrowers have requested that Agent and Lenders modify certain definitions,
terms and conditions in the Loan Agreement and Agent and Lenders are willing to
do so on the terms and conditions hereafter set forth.
 
 
 
 
 
 
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
Section 1         Amendments to Loan Agreement
 
 
(a)   New Defined Terms. On the Effective Date, the following defined terms
shall be inserted in Section 1.2 of the Loan Agreement in the appropriate
alphabetical sequence as follows:
 
 
“Eligible Unbilled Kable Distribution Receivables” shall mean and include each
Receivable of Kable Distribution that would qualify as an Eligible Receivable
except that the Receivable has not been billed and is not subject to a written
invoice; provided however that, with respect to such Receivable, such Receivable
is billed no later than the fifteenth (15th) day of the month immediately
following the month in which such Receivable was created; and provided, further,
that Borrowers have delivered documentation, in form and substance satisfactory
to Agent in its reasonable discretion, relating to the Receivable, Customer
and/or goods or services provided.
 
 
 “Kable Distribution Unbilled Receivables Advance Rate” shall have the meaning
set forth in Section 2.1(a)(z)(iii).
 
 
“Third Amendment Date” shall mean March 29, 2013.
 
 
(b)   Amendments to Defined Term. On the Effective Date, the following defined
term in Section 1.2 of the Loan Agreement shall be amended and restated as
follows:
 
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(z)(iii)
hereof.
 
 
(c)   Revolving Advances. On the Effective Date, Section 2.1 of the Loan
Agreement shall be amended and restated as follows:
 
 
2.1       Revolving Advances
 
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b), (c), (d), (e), and (f), each
Lender, severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the least of: (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit; (y) 85%
of Cash Collections, or (z) an amount equal to the sum of:
 
 
(i) up to 75%, subject to the provisions of Section 2.1(d) hereof (“Receivables
Advance Rate”), of Eligible Receivables, plus
 
 
-2-
 
 
 
(ii) up to 40%, subject to the provisions of Section 2.1(b), (c) and (d) hereof
(“Bauer Receivables Advance Rate”), of Eligible Bauer Receivables, plus
 
 
(iii) up to 65%, subject to the provision of Section 2.1 (d) and (f) hereof, of
Eligible Unbilled Kable Distribution Receivables (the “Kable Distribution
Unbilled Receivables Advance Rate” and, together with the Bauer Receivables
Advance Rate and the Receivables Advance Rate, collectively, the “Advance
Rates”), minus
 
 
(iv) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus
 
 
(v) the Earn Out Reserve, minus
 
 
(vi) the Florida Reserve, minus
 
 
(vii) such reserves as Agent may reasonably deem proper and necessary from time
to time after the Closing Date; provided that Agent shall provide Borrowers with
no less than three (3) Business Days prior written notice of such reserve and
the reason therefor; provided, further, that (i) all reserves (including the
amount of such reserve) established hereunder shall bear a reasonable
relationship to the events, conditions or circumstances that are the basis for
such reserve and (ii) the amount of any reserve shall not be duplicative of (a)
the amount of any other reserve with respect to the same events, conditions or
circumstances or (b) any exclusionary criteria or limitations set forth in the
definitions of Eligible Receivable.
 
 
The amount derived from the sum of (x) Sections 2.1(a)(z)(i), (ii), and (iii)
minus (y) Section 2.1 (a)(z)(iv), (v), (vi) and (vii) at any time and from time
to time shall be referred to as the “Formula Amount”.  The Revolving Advances
shall be evidenced by one or more secured promissory notes (collectively, the
“Revolving Credit Note”) substantially in the form attached hereto as Exhibit
2.1(a).
 
 
(b) Sublimit for Revolving Advances made against Eligible Bauer
Receivables.  The aggregate amount of Revolving Advances made to Borrowers
against Eligible Bauer Receivables shall not exceed in the aggregate, at any
time outstanding $3,000,000.
 
 
(c) Use of Revolving Advance made against Eligible Bauer Receivables.  Any
Advances made pursuant to Section 2.1(a)(z)(ii) above shall only be used as
permitted by Section 2.22(b).
 
 
-3-
 
 
(d) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion based on Agent’s review of updated field examinations or other
Collateral evaluations, it being understood that the amount of any reduction in
Advance Rates shall have a reasonable relationship to the event, condition or
other matter which is the basis for such reduction.   Each Borrower consents to
any such increases or decreases and acknowledges that decreasing the Advance
Rates or increasing or imposing reserves may limit or restrict Advances
requested by Borrowing Agent.  The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).
 
 
(e) Sublimit for Revolving Advances made against FulCircle Receivables. The
aggregate amount of Revolving Advances at any time outstanding made to Borrowers
against FulCircle Receivables constituting Eligible Receivables shall not exceed
$650,000; provided, that, such limit shall no longer apply upon and after
receipt by Agent of a satisfactory field examination of the FulCircle
Receivables.
 
 
(f) Sublimit for Revolving Advances made against Eligible Unbilled Kable
Distribution Receivables. The aggregate amount of Revolving Advances at any time
outstanding made to Borrowers against Eligible Unbilled Kable Distribution
Receivables shall not exceed $4,000,000.
 
 
(d)   Schedules. On the Effective Date, Section 9.2 of the Loan Agreement shall
be amended and restated as follows:
 
 
9.2.           Schedules.  Deliver to Agent (a) on or before the twenty fifth
(25th) day of each month as and for the prior month (i) accounts receivable
ageings inclusive of reconciliations to the general ledger, (ii) accounts
payable schedules inclusive of reconciliations to the general ledger, (iii)
reports detailing Capital Expenditures made during such month, the balance of
the CapEx Reserve and deductions from the CapEx Reserve for such month:
Restructuring Charges made during such month, the balance of the Restructuring
Reserve and deductions from the Restructuring Reserve for such month; and Bauer
Receivables collected during such month, amounts paid to Bauer during such month
and amounts owing to Bauer, in each case in form and substance satisfactory to
Agent, (iv) a Borrowing Base Certificate for all Borrowers in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement), (v) sales reports including credit memos and collections
assignment, and (vi) a report detailing collections of proceeds of Bauer
Receivables and payments to Bauer in connection therewith; (b) on or before the
fifth (5th) Business Day of each month as and for the prior month, a Borrowing
Base Certificate for Kable Distribution in form and substance satisfactory to
Agent (which shall be calculated as of the last day of the prior month and which
shall not be binding upon Agent or restrictive of Agent’s rights under this
Agreement); and (c) on Tuesday of each week, (i) a report detailing Cash
Collections as of the last
 
 
-4-
 
 
day of the prior week, and (ii) a Borrowing Base Certificate, including
reporting of unbilled Receivables, for Kable Distribution in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
week and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement). In addition, each Borrower will deliver to Agent at such
intervals as Agent may reasonably require: (I) confirmatory assignment
schedules; (II) copies of Customer’s invoices; (III) evidence of shipment or
delivery; and (IV) such further schedules, documents and/or information
regarding the Collateral as Agent may reasonably require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder.  The items to be provided under this Section are to be in
form reasonably satisfactory to Agent and executed by each Borrower and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.
 
 
(e)         Term. On the Effective Date, Section 13.1 of the Loan Agreement
shall be amended and restated as follows:
 
 
13.1 Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 12, 2015 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.  In the event the Obligations are prepaid in full prior to the
tenth (10th) day prior to the expiration of the Term (the date of such
prepayment hereinafter referred to as the “Early Termination Date”), Borrowers
shall pay to Agent for the benefit of Lenders an early termination fee in an
amount equal to (x) two  percent (2%) of the Maximum Loan Amount if the Early
Termination Date occurs on or after the Third Amendment Date to and including
the date immediately preceding the first anniversary of the Third Amendment Date
and (y) one percent (1%) of the Maximum Loan Amount if the Early Termination
Date occurs on or after the first anniversary of the Third Amendment Date to and
including the date that is ten (10) days preceding the expiration of the Term.
 
Section 2         Representations, Warranties and Covenants of Borrowers
 
 
Each Borrower hereby represents and warrants to and covenants with the Agent and
the Lenders that:
 
 
(a)   such Borrower reaffirms all representations and warranties made to Agent
and Lenders under the Loan Agreement and all of the other Existing Financing
Agreements and confirms that after giving effect to this Amendment all are true
and correct in all material respects as of the date hereof (except to the extent
any such representations and warranties
 
 
 
-5-
 
 
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date);
 
(b)   from and after the Effective Date, such Borrower reaffirms all of the
covenants contained in the Loan Agreement (as amended hereby), covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
to Agent and Lenders under the Loan Agreement of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;
 
 
(c)   after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;
 
 
(d)   such Borrower has the authority and legal right to execute, deliver and
carry out the terms of this Amendment, that such actions were duly authorized by
all necessary limited liability company or corporate action, as applicable, and
that the officer executing this Amendment on its behalf was similarly authorized
and empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any material contract or agreement to
which it is a party or by which any of its properties are bound; and
 
 
(e)   this Amendment and all assignments, instruments, documents, and agreements
executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.
 
Section 3         Conditions Precedent/Effectiveness Conditions
 
 
This Amendment shall be effective upon the date of satisfaction of all of the
following conditions precedent (the “Effective Date”).
 
 
(a)   Agent shall have received this Amendment fully executed by the Borrowers;
 
 
(b)   Agent shall have received an amendment to the Subordination Agreement
fully executed by Borrowers and ARIC;
 
 
(c)   Agent shall have received a non-refundable amendment fee in an amount
equal to $10,000, which Borrowers acknowledge Agent shall have earned in full as
of the date hereof and which shall not be subject to proration;
 
 
(d)   All documents, instruments and information required to be delivered
hereunder shall be in form and substance reasonably satisfactory to Agent and
Agent’s counsel;
 
 
(e)   Agent shall have received such other documents as Agent or counsel to
Agent may reasonably request; and
 
 
(f)   No Default or Event of Default shall have occurred and be continuing, both
prior and after giving effect to the terms of this Amendment.
 
 
-6-
 
 
Section 4         Further Assurances
 
 
Each Borrower hereby agrees to take all such actions and to execute and/or
deliver to Agent and Lenders all such documents, assignments, financing
statements and other documents, as Agent and Lenders may reasonably require from
time to time, to effectuate and implement the purposes of this Amendment.
 
Section 5         Payment of Expenses
 
 
Borrowers shall pay or reimburse Agent and Lenders for their reasonable
attorneys’ fees and expenses in connection with the preparation, negotiation and
execution of this Amendment and the documents provided for herein or related
hereto.
 
Section 6         Reaffirmation of Loan Agreement
 
 
Except as modified by the terms hereof, all of the terms and conditions of the
Loan Agreement, as amended, and all other Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.
 
Section 7         Confirmation of Indebtedness
 
 
Borrowers confirm and acknowledge that as of the close of business on March 29,
2013, Borrowers were indebted to Lenders for the Advances under the Loan
Agreement without any deduction, defense, setoff, claim or counterclaim, of any
nature, in the aggregate principal amount of $4,480,177.88 due on account of
Revolving Advances, and $233,533.00 on account of undrawn Letters of Credit,
plus all fees, costs and expenses incurred to date in connection with the Loan
Agreement and the Other Documents.
 
Section 8         Miscellaneous
 
 
(a)   Third Party Rights.  No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
 
 
(b)   Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
 
(c)   Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
 
 
(d)   Governing Law.  The terms and conditions of this Amendment shall be
governed by the laws of the Commonwealth of Pennsylvania without regard to
provisions of conflicts of law.
 
 
(e)   Counterparts.  This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.
 

 
-7-
 
 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
 
KABLE MEDIA SERVICES, INC.
KABLE DISTRIBUTION SERVICES, INC.
KABLE PRODUCT SERVICES, INC.
KABLE NEWS COMPANY, INC.
PALM COAST DATA HOLDCO, INC.
KABLE STAFFING RESOURCES LLC
KABLE SPECIALTY PACKAGING SERVICES LLC
KABLE NEWS INTERNATIONAL, INC.
PALM COAST DATA LLC
FULCIRCLE MEDIA, LLC



By: /s/ Michael P. Duloc                                                      
Michael P. Duloc as President of
Kable News Company, Inc. and Kable
News International, Inc. and
President
and Chief Executive Officer of the
remaining Borrowers









[SIGNATURE PAGE TO THIRD AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT]
S-1
 
 
 
 










     
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
By: /s/ Jacqueline MacKenzie        
Name:  Jacqueline MacKenzie
Title:  Vice President
 
   



 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

[SIGNATURE PAGE TO THIRD AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT]
S-2
 
 
 
 
